[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal of a Butler County Court of Common Pleas decision granting appellee's motion to certify its action as a class action.1
In the first and second assignments of error appellant argues that the trial court erred by certifying this action as a class action.  A trial court has broad discretion in determining whether an action should be certified as a class action, and this determination will not be disturbed absent an abuse of discretion. Planned Parenthood Assoc. of Cincinnati,Inc. v. Project Jericho (1990), 52 Ohio St. 3d 56, 62.  We find that the trial court did not abuse its discretion in certifying appellee's class action. See Lowe v. Sun Refining  Marketing Co. (1992), 73 Ohio App. 3d 563. Therefore, the assignments of error are overruled. Judgment affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
ANTHONY VALEN and STEPHEN W. POWELL, concur.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.